              Case 5:19-cv-01253 Document 1 Filed 10/22/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

ENRIGUE HIDALGO Y COSTILLA,                     §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §                Civil Action No. 5:19-cv-1253
                                                §
LAKEVIEW LOAN SERVICING, LLC,                   §
                                                §
        Defendant.                              §

     DEFENDANT LAKEVIEW LOAN SERVICING, LLC’s NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§1332(a), and 1441, Defendant, Lakeview Loan Servicing, LLC

(“Lakeview” or “Defendant”) removes this action from the 225th Judicial District Court of Bexar

County, Texas, to the United States District Court for the Western District of Texas, San Antonio

Division, and in support thereof would show unto the Court the following:

                                 I.   STATE COURT ACTION

        1.      On August 29, 2019, Plaintiff Enrigue Hidalgo y Costilla ("Plaintiff") filed his

Original Petition, Application for Temporary Restraining Order and Application for Injunction

(the “Complaint”), Enrigue Hidalgo y Costilla v. Lakeview Loan Servicing, LLC; Cause No.

2019CI17992, in the 225th Judicial District Court of Bexar County, Texas. Plaintiff obtained a

temporary restraining order stopping the foreclosure of the real property commonly known as

839 Anarbor Post, San Antonio, Texas 78245 (the "Property").

        2.      Pursuant to 28 U.S.C. §1446(d), this Notice of Removal will be filed with the

225th Judicial District Court of Bexar County, Texas, and a copy of this Notice of Removal will

also be served on all parties.




Defendant’s Notice of Removal                                                          Page 1 of 6
H748-82 / 44-19-1647 Costilla
              Case 5:19-cv-01253 Document 1 Filed 10/22/19 Page 2 of 6



        3.      In the State Court Action, Plaintiff seeks injunctive relief and damages for breach

of contract and violations of "federal law."

        4.      Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings, orders, and other

papers filed in the 225th Judicial District Court and obtained by Defendant are attached hereto.

                       II.      TIMELINE FOR NOTICE OF REMOVAL

        5.      Defendant Lakeview has not been served in this action and Plaintiff has not

requested service. Less than thirty (30) days have passed since Defendant received unofficial

notice of this lawsuit, and thus, removal is timely. 28 U.S.C. §1446(b)(1).

                III.    BASIS FOR REMOVAL: DIVERSITY JURISDICTION

        6.      The Court has original jurisdiction over this action pursuant to §§1332(a)(1)

because there is complete diversity of the Parties and the amount in controversy exceeds

$75,000.

                a.      Diversity of Citizenship

        7.       Removal in this case is proper because this Court has diversity jurisdiction under

28 U.S.C. §1332(a)(1). Where there is complete diversity among parties and the amount in

controversy exceeds $75,000.00, an action may be removed to federal court.

        8.      This controversy is entirely between citizens of different states as required for

diversity jurisdiction under 28 U.S.C. §1332(a)(1), in that every defendant is diverse from

Plaintiff.

        9.      Based upon Plaintiff's Petition, Plaintiff is a citizen of San Antonio, Bexar

County, Texas.




Defendant’s Notice of Removal                                                            Page 2 of 6
H748-82 / 44-19-1647 Costilla
              Case 5:19-cv-01253 Document 1 Filed 10/22/19 Page 3 of 6



        10.     Defendant Lakeview Loan Servicing, LLC is a Delaware limited liability

company whose sole member is Bayview MSR Opportunity Master Fund, LP, a Delaware

limited partnership. Therefore, Lakeview is a citizen of Delaware for diversity purposes.

        11.     Plaintiff is a citizen of the State of Texas, and Lakeview is a citizen of Delaware

accordingly this lawsuit is between citizens of different states and complete diversity exists

among the parties. See 28 U.S.C. §1332(a)(1).

                b.      Amount in Controversy Exceeds $75,000.

        12.     Although Plaintiff's Petition does not specifically allege the amount in

controversy, it is clear from review of Petition and the evidence attached hereto that the amount

in controversy exceeds $75,000.

        13.     The Petition seeks declaratory relief, damages and title related to the foreclosure

on the Property. “In actions seeking declaratory relief or injunction relief the amount in

controversy is measured by the value of the object of the litigation.” Leininger v. Leininger, 705

F.2d 727, 729 (5th Cir. 1983). Put another way, “[t]he amount in controversy, in an action for

declaratory or injunctive relief, is the value of the right to be protected or the extent of the injury

to be prevented.” St. Paul Reinsurance Co., Ltd. V. Greenberg, 134 F.3d 1250, 1252-1253 (5th

Cir. 1998). “It is well established in actions in which declaratory or injunctive relief is sought,

the amount in controversy for jurisdictional purposes is measured by the direct pecuniary value

of the right which the plaintiff seeks to enforce or protect or the value of the object which is the

subject matter of the suit.” Martinez v. BAC Home Loans Servicing. LP, 777 F. Supp. 2d 1039,

1044 (W.D.Tex.2010); see also Hartford Ins. Group v. Lou–Con Inc., 293 F.3d 908, 910 (5th

Cir.2002) (“The amount is controversy is ‘the value of the right to be protected or the extent of

the injury to be prevented.’”) (quoting Leininger, 705 F.2d 727, 729 (5th Cir.1983)). The Fifth



Defendant’s Notice of Removal                                                                Page 3 of 6
H748-82 / 44-19-1647 Costilla
                  Case 5:19-cv-01253 Document 1 Filed 10/22/19 Page 4 of 6



Circuit has held that when the right to the property is at issue, the value of the property controls

the amount in controversy. Waller v. Prof’l Ins. Corp., 296 F.2d 545, 547–48 (5th Cir.1961); see

also Nationstar Mortg. LLC v. Knox, 351 Fed. Appx. 844, 848 (5th Cir.2009) (Waller extended

to a suit seeking injunctive relief to prevent foreclosure).

           14.      The most recent tax appraisal for the Property valued it at $236,120.1 This alone

satisfies the $75,000 requirement. See Griffin, 2010 WL 4781297 at *3 (considering appraisal

district figure as evidence that amount in controversy requirement was met); Eisenberg v.

Deutsche Bank Trust Co. Americas, No. SA–11–CV–384–XR, 2011 WL 2636135, *1 (W.D.

Tex. 2011), 2011 WL 2636135 at *1 (same). Accordingly, considering the value of the Property,

it is apparent on the face of Plaintiff's Complaint that the amount in controversy more likely than

not exceeds $75,000.

                                                   IV.      VENUE

           15.      Venue for this Removal is proper in the United States District Court for the

Western District of Texas, San Antonio Division, because this district and division includes

Bexar County, Texas, which is the location of the pending state court action. 28 U.S.C. §1441(a);

28 U.S.C. §124(d)(1).

                                              V.       CONCLUSION

           WHEREFORE Defendant Lakeview Loan Servicing, LLC removes this action from the

225th Judicial District Court of Bexar County, Texas, to the United States District Court for the

Western District of Texas, San Antonio Division, so that this Court may assume jurisdiction over

the cause as provided by law.




1   See Exhibit F, Bexar County Appraisal District valuation for the Property for 2019.

Defendant’s Notice of Removal                                                              Page 4 of 6
H748-82 / 44-19-1647 Costilla
              Case 5:19-cv-01253 Document 1 Filed 10/22/19 Page 5 of 6




                                       Respectfully submitted,

                                       By:    /s/ Mark D. Hopkins
                                              Mark D. Hopkins
                                              Hopkins Law, PLLC
                                              State Bar No. 00793975
                                              3809 Juniper Trace, Suite 101
                                              Austin, Texas 78738
                                              (512) 600-4320
                                              mark@hopkinslawtexas.com

                                              OF COUNSEL for
                                              CODILIS & MOODY, P.C.
                                              400 North Sam Houston Parkway East
                                              Suite 900A
                                              Houston, Texas 77060
                                              (281) 925-5243
                                              (281) 925-5343 Fax
                                              Danya.Gladney@tx.cslegal.com

                                              ATTORNEYS FOR DEFENDANT
                                              LAKEVIEW LOAN SERVICING, LLC




Defendant’s Notice of Removal                                                 Page 5 of 6
H748-82 / 44-19-1647 Costilla
              Case 5:19-cv-01253 Document 1 Filed 10/22/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

        Pursuant to Texas Rules of Civil Procedure, I certify that a true and correct copy of the
foregoing has been sent on this the 22nd day of October 2019 to all parties of record via e-
service.

VIA E-SERVICE:
Oscar L. Cantu
Law Office of Oscar L. Cantu
1004 St. Mary’s Street
San Antonio, Texas 78205
R3Oscar@aol.com

ATTORNEY FOR PLAINTIFF



                                                    /s/ Mark D. Hopkins
                                                    Mark D. Hopkins




Defendant’s Notice of Removal                                                          Page 6 of 6
H748-82 / 44-19-1647 Costilla
